Citation Nr: 0033441	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-18 016A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The appellant served on active military duty from June 1977 
to April 1980, and from March 1981 to November 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating action of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO, in pertinent 
part, denied service connection for depression and for PTSD 
based on the appellant's initial period of active duty (June 
1977-April 1980).


REMAND

Notwithstanding the efforts of the RO to develop and 
adjudicate the issues on appeal, the record reveals that this 
case is not ready for appellate review.  The record discloses 
that an administrative decision regarding the character of 
discharge of the appellant's second period of active duty 
(March 1981-November 1983) was  pending before the RO at the 
time this case was certified for appeal to the Board 
(September 1999).  The appellant's service personnel records 
indicate that he was administratively discharged on November 
17, 1983, with an other than honorable discharge; the 
narrative reason for this discharge was "MISCONDUCT DUE TO 
COMMISSION OF A SERIOUS OFFENSE."  The status of the RO's 
decision on this matter is not known as reflected by the 
record; however, the claims folder indicates that the RO sent 
the appellant a due process letter in March 1999 advising him 
that a determination would be made regarding the character of 
his discharge once all pertinent evidence and argument was 
associated with the record.  Although the appellant did not 
respond to this letter, the Board can only assume that the RO 
has initiated an action to determine whether he is basically 
eligible for VA benefits (other than chapter 17 hospital 
benefits) based on his second enlistment period, see 38 
C.F.R. § 3.12 (2000), and that a determination on this matter 
is forthcoming.  As it is clear from the record that the 
appellant is relying at least in part on his second period of 
active duty to establish service connection for the issues on 
appeal, it follows that the outcome of the character-of-
discharge matter will directly impact the resolution of his 
pending appeal.  Therefore, in the interests of judicial 
economy, the Board's disposition of this appeal must await 
the RO's administrative review of the character of discharge 
for his second period of active duty.

Accordingly, further appellate review of the issues on appeal 
is deferred, and this case is REMANDED to the RO for the 
following action:

1.  In accordance with established 
procedures, the RO should proceed to a 
disposition of its pending administrative 
decision regarding the character of 
discharge of the appellant's second 
period of active duty.  Any additional 
development deemed necessary to properly 
adjudicate this issue should be 
completed.  If the determination is 
adverse to the appellant, he should be 
advised of his appellate rights, to 
include his right to a personal hearing.

2.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, and any final decision 
or determination regarding the character 
of discharge of the appellant's second 
period of active duty.  In connection with 
this readjudication, the RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as to any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  If the determination remains 
adverse to the appellant, furnish a 
supplemental statement of the case to him 
and his representative.  Accord an 
appropriate period for response.

Thereafter, return the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


